 


109 HR 2928 IH: Compassionate Assistance for Rape Emergencies Act
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2928 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Rothman (for himself, Mr. Simmons, Mr. Abercrombie, Mr. Allen, Ms. Baldwin, Ms. Berkley, Mr. Berman, Mr. Blumenauer, Mr. Bradley of New Hampshire, Mr. Brady of Pennsylvania, Mr. Brown of Ohio, Mr. Carnahan, Mrs. Capps, Ms. Carson, Mr. Case, Mr. Castle, Mr. Conyers, Mr. Crowley, Mr. Cummings, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Mr. Dingell, Mr. Engel, Mr. Evans, Mr. Farr, Mr. Frank of Massachusetts, Mr. Grijalva, Mr. Gutierrez, Ms. Harman, Mr. Hastings of Florida, Mr. Holt, Mr. Inslee, Ms. Jackson-Lee of Texas, Mr. Jefferson, Mrs. Johnson of Connecticut, Mr. Kennedy of Rhode Island, Mr. Kirk, Mr. Kucinich, Mr. Larsen of Washington, Mr. Lewis of Georgia, Ms. Zoe Lofgren of California, Mrs. Lowey, Mrs. McCarthy, Ms. McCollum of Minnesota, Mr. McDermott, Mr. McGovern, Mr. McHugh, Mrs. Maloney, Mr. George Miller of California, Mr. Moran of Virginia, Mr. Nadler, Mr. Olver, Mr. Owens, Mr. Pallone, Mr. Payne, Mr. Price of North Carolina, Ms. Roybal-Allard, Mr. Sanders, Ms. Schakowsky, Mr. Schwarz of Michigan, Mr. Shays, Ms. Slaughter, Mr. Smith of Washington, Ms. Solis, Mr. Stark, Mr. Tierney, Mr. Towns, Mr. Udall of Colorado, Ms. Wasserman Schultz, Ms. Watson, Mr. Waxman, Mr. Weiner, Mr. Wexler, Ms. Woolsey, Ms. Velázquez, Mr. Miller of North Carolina, Mr. Boehlert, Mr. Honda, Mr. Schiff, Mr. Boucher, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the provision by hospitals of emergency contraceptives to women who are survivors of sexual assault. 
 
 
1.Short titleThis Act may be cited as the Compassionate Assistance for Rape Emergencies Act. 
2.FindingsThe Congress finds as follows: 
(1)It is estimated that 25,000 to 32,000 women become pregnant each year as a result of rape or incest. An estimated 22,000 of these pregnancies could be prevented if rape survivors had timely access to emergency contraception. 
(2)A 1996 study of rape-related pregnancies (published in the American Journal of Obstetrics and Gynecology) found that 50 percent of the pregnancies described in paragraph (1) ended in abortion. 
(3)Surveys have shown that many hospitals do not routinely provide emergency contraception to women seeking treatment after being sexually assaulted. 
(4)The risk of pregnancy after sexual assault has been estimated to be 4.7 percent in survivors who were not protected by some form of contraception at the time of the attack. 
(5)The Food and Drug Administration has declared emergency contraception to be safe and effective in preventing unintended pregnancy, reducing the risk by as much as 89 percent if taken within days of unprotected intercourse and up to 95 percent if taken in the first 24 hours. 
(6)Medical research strongly indicates that the sooner emergency contraception is administered, the greater the likelihood of preventing unintended pregnancy. 
(7)In light of the safety and effectiveness of emergency contraceptive pills, both the American Medical Association and the American College of Obstetricians and Gynecologists have endorsed more widespread availability of such pills. 
(8)The American College of Emergency Physicians and the American College of Obstetricians and Gynecologists agree that offering emergency contraception to female patients after a sexual assault should be considered the standard of care. 
(9)Nine out of ten women of reproductive age remain unaware of emergency contraception. Therefore, women who have been sexually assaulted are unlikely to ask for emergency contraception. 
(10)New data from a survey of women having abortions estimates that 51,000 abortions were prevented by use of emergency contraception in 2000 and that increased use of emergency contraception accounted for 43 percent of the decrease in total abortions between 1994 and 2000. 
(11)It is essential that all hospitals that provide emergency medical treatment provide emergency contraception as a treatment option to any woman who has been sexually assaulted, so that she may prevent an unintended pregnancy. 
3.Survivors of sexual assault; provision by hospitals of emergency contraceptives without charge 
(a)In generalFederal funds may not be provided to a hospital under any health-related program, unless the hospital meets the conditions specified in subsection (b) in the case of— 
(1)any woman who presents at the hospital and states that she is a victim of sexual assault, or is accompanied by someone who states she is a victim of sexual assault; and 
(2)any woman who presents at the hospital whom hospital personnel have reason to believe is a victim of sexual assault. 
(b)Assistance for victimsThe conditions specified in this subsection regarding a hospital and a woman described in subsection (a) are as follows: 
(1)The hospital promptly provides the woman with medically and factually accurate and unbiased written and oral information about emergency contraception, including information explaining that— 
(A)emergency contraception has been approved by the Food and Drug Administration as a safe and effective way to prevent pregnancy after unprotected intercourse or contraceptive failure if taken in a timely manner, and is more effective the sooner it is taken; and 
(B)emergency contraception does not cause an abortion and cannot interrupt an established pregnancy. 
(2)The hospital promptly offers emergency contraception to the woman, and promptly provides such contraception to her at the hospital on her request. 
(3)The information provided pursuant to paragraph (1) is in clear and concise language, is readily comprehensible, and meets such conditions regarding the provision of the information in languages other than English as the Secretary may establish. 
(4)The services described in paragraphs (1) through (3) are not denied because of the inability of the woman or her family to pay for the services. 
(c)DefinitionsFor purposes of this section: 
(1)The term emergency contraception means a drug, drug regimen, or device that is— 
(A)approved by the Food and Drug Administration to prevent pregnancy; and 
(B)is used postcoitally. 
(2)The term hospital has the meanings given such term in title XVIII of the Social Security Act, including the meaning applicable in such title for purposes of making payments for emergency services to hospitals that do not have agreements in effect under such title. 
(3)The term Secretary means the Secretary of Health and Human Services. 
(4)The term sexual assault means coitus in which the woman involved does not consent or lacks the legal capacity to consent. 
(d)Effective date; agency criteriaThis section takes effect upon the expiration of the 180-day period beginning on the date of the enactment of this Act. Not later than 30 days prior to the expiration of such period, the Secretary shall publish in the Federal Register criteria for carrying out this section. 
 
